Citation Nr: 1429435	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Virtual VA paperless claims processing system includes documents that are either duplicative or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability as defined by 38 C.F.R § 3.385.

2.  The Veteran's left ear hearing loss was not manifest during service or within one year of separation.  Left ear hearing loss disability is unrelated to service.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. The Veteran's left ear hearing loss was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in November 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, a VA examination report, the Veteran's lay statements, and an informal hearing presentation from the Veteran's representative.

The Veteran was afforded a VA examination in March 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  



Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Analysis

The Veteran contends that he has a hearing loss disability as a result of injuries he sustained while on active duty.  Specifically, the Veteran has reported that he experienced in-service acoustic trauma from small arms fire, artillery, and ordinance during service.  The Veteran also stated that he sustained acoustic trauma from his duties as a marksmanship instructor.

Right ear hearing loss

The Veteran was afforded a VA examination to determine the nature and extent of his claimed bilateral hearing loss in March 2011.  The examination yielded the following results for the right ear: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
10
15
20
16

Speech discrimination scores were 100 percent in the right ear.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

The medical evidence of record fails to demonstrate any auditory threshold of 40 dB or greater and does not reflect three or more auditory thresholds of 26 dB or greater for the right ear.  CNC speech recognition was not less than 94 percent in the right ear. 

To the extent that the Veteran contends that he has impaired hearing, this is demonstrated in the examination report.  However, the audiometry results of record show that the Veteran does not meet the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

The Veteran has not submitted any evidence establishing that he has a right ear hearing loss disability for VA compensation purposes during the appeal period.  He has been accorded ample opportunity to present evidence in support of his claim, and he has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).

In the absence of a current disability, service connection may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 

Accordingly, on this record, the claim of service connection right ear hearing loss must be denied.
Left ear hearing loss

As noted, the Veteran has reported that he experienced in-service acoustic trauma.  Specifically, in a December 2010 statement, the Veteran stated that he was exposed to acoustic trauma from small arms fire, artillery, and ordinance during service.  The Veteran's DD 214 indicates that he served as a rifleman in the Republic of Vietnam.  

The Veteran is alleging that his disability, in part, is a result of combat.  Noting the acknowledgment of combat service by the RO, the Board accepts the Veteran's lay statements regarding acoustic trauma.  As a result, the combat presumption is applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Moreover, the Board notes that the Veteran has also alleged that he injured his left ear during his duties as a firearms instructor.  The Board finds the Veterans' statements regarding firearms instruction consistent with the circumstances of his service.  A certificate of completion of the U.S. Marine Corps Marksmanship Instructors' School is included in the claims file and the Veteran's last duty station is noted in personnel records as a Weapons Training Battalion at Parris Island, South Carolina.  Accordingly, the Board finds that the Veteran experienced acoustic trauma in service.  An in service injury has therefore been demonstrated.

The first evidence of the Veteran's left ear hearing loss disability is contained in a March 2011 VA examination.  The examination yielded the following results for the left ear: 





HERTZ



1000
2000
3000
4000
Average
LEFT
20
20
40
35
29

Speech discrimination scores were 96 percent in the left ear.  The Board acknowledges that the finding of auditory threshold of 40 dB meets the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  A current left ear hearing loss disability has therefore been demonstrated.

As noted above, the first instance of the Veteran receiving diagnosis of left ear hearing loss was in March 2011.  The record contains no evidence that the Veteran's hearing loss disability manifested to a compensable degree within one year of discharge from service.  The Veteran's separation examination showed normal hearing.  The Veteran's self-report of medical history noted no complaints of hearing loss on separation.  

Accordingly, the probative evidence of record indicates that the Veteran's left ear hearing loss was not manifest to a compensable degree within one year of discharge from service and the application of  38 C.F.R. § 3.309 is not warranted.

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed left ear hearing loss and his in-service disease or injury. 

As noted, the Veteran was afforded a VA examination in March 2011.  Upon review of the record and a clinical examination, the March 2011 VA examiner opined that the Veteran's left ear mild sensori-neural hearing loss was less likely than not due to active duty service.  The examiner cited as support for her opinion the separation examination findings from March 1969 that showed the Veteran's hearing was within normal limits.  Specifically, the examiner reported "[Veteran] only reports history of military noise exposure, however, according to exam on 3/17/69 hearing was found to be within normal limits at time of release from service it is not likely Veteran's current hearing loss is the result of military noise exposure."

In contrast, the Veteran contends that his left ear hearing loss disability began during active duty service or is otherwise related to acoustic trauma from small arms fire, artillery, and ordinance, or that he injured his left ear during his duties as a firearms instructor.  
There is no dispute that Veteran is competent to report when he first noticed difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  In this case, however, the Veteran's service treatment records are negative for any complaints or findings relative to left ear hearing loss and his separation examination showed normal hearing.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated as mandated by the Court's decision in Jandreau.  The March 2011 VA examiner found that because hearing loss would have been revealed during the Veteran's separation examination his disorder was less likely than not related to noise exposure experienced during active duty service. 

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claims for service connection for hearing loss must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, the Board notes that when converted from ASA to ISO-ANSI, the Veteran's March 1965 entrance examination audiometry results reveal that he entered service with impaired hearing in one frequency of his left ear as defined by Hensley.  However, the Veteran denied hearing loss in a self-report of medical history on entrance and an "H1" profile noting normal hearing was assigned on his entrance examination.  Aside from the entrance examination audiometry results, the Veteran's service treatment records and separation examination reflect that his hearing was normal in this ear at this frequency.  Accordingly, the Board finds that the 500Hz frequency was an aberration and the Veteran is presumed sound on enlistment.

Moreover, even if the Board were to assume that the Veteran entered service with pre-existing left ear hearing loss, there was clearly no aggravation therein, as his separation examination revealed normal hearing and the record contains no other evidence indicating otherwise.   

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss disability and the claim must be denied.


ORDERS

Service connection for a right ear hearing loss disability is denied. 

Service connection for a left ear hearing loss disability is denied. 


____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


